PER CURIAM.
This is an interlocutory appeal from a post decretal order denying an application for increase in child support.
The parties were divorced in Dade County. By an amended decree dated July 31, 1962, the husband was ordered to pay to the appellant Lorraine E. Millman $250 per month alimony and $100 per month support for each of their three children. In February of 1963 he petitioned for a change of custody. The wife answered and counterclaimed for increased child support. The matter presented on the petition and counterclaim was tried before the chancellor. The order entered thereon retained custody in the wife but denied her cross petition to increase the child support.
The chancellor’s ruling on child support represented an exercise of discretion which should not be disturbed by an appellate court unless abuse thereof is clearly shown, and the party complaining on appeal has the burden of demonstrating on the record such abuse of discretion. See Snider v. Snider, 155 Fla. 788, 21 So.2d 546; Pross v. Pross, Fla.1954, 72 So.2d 671; Rogoff v. Rogoff, Fla.App.1959, 115 So.2d 456, 458.
This court, after having heard the able and earnest arguments of counsel and considered the briefs and the record, is of the opinion that the burden on the appellant to show abuse of discretion has not been met. We can not agree with the contention of appellant that the chancellor’s ruling was plainly wrong' and contrary to the weight of the evidence.
Affirmed.